DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record LEONG LEE (Reg. 50402) on May 7, 2021.
Please amend the paragraph [0023] of the specification recites “The first end of the first resistor R1 is connected to a power supply voltage VDD” should be changed to ---A second end of the first resistor R1 is connected to a power supply voltage VDD--- and submit a new replacement drawing for Figure 2. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
The present invention is directed to a display apparatus equipped with a timing controller. The claimed invention (claim 1 as representative of the independent claims) recites: 
A liquid crystal display, comprising: 
a timing controller, including a reset pin, a reset auxiliary pin, a charging circuit and a charging control circuit; 

a reset auxiliary pin circuit, including a second resistor and a second capacitor, wherein a first end of the second resistor and a first end of the second capacitor are respectively connected to the reset auxiliary pin, and a second end of the second resistor and a second end of the second capacitor are grounded; 
wherein the charging circuit comprises a current source and a current source switch, and the current source is connected to an input end of the current source switch, and an output end of the current source switch is connected to the first end of the second capacitor, and a control end of the current source switch is connected to a charging control signal for controlling whether the charging circuit charges the second capacitor; 
wherein the charging control circuit is configured to generate the charging control signal, and when a condition that a voltage of the reset auxiliary pin is less than a preset first reference voltage and a voltage of the reset pin is greater than a preset second reference voltage, the charging control signal controls the charging circuit to charge the second capacitor.
The claimed material as disclosed is detailed and specific. The prior art teach a display device equipped with a timing controller as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find 
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-9 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM et al (US 201980253048 A1) teach a circuit (100) has a resistor (R) that is connected to an output node from which a reset signal is output and a first voltage source which supplies a first voltage. A capacitor (C) is connected to the output node and a second voltage source which supplies a second voltage that is lower than the first voltage. A reference voltage source (RSC) is configured to generate a reference voltage that is lower than the first voltage and higher than the second voltage. A comparator (COMP) has a first input terminal which receives the first voltage, a second input terminal which receives the reference voltage, and an output terminal which outputs a comparison result signal generated by comparing the first voltage with the reference voltage. A transistor (TR) has a first terminal which is connected to the output node, a second terminal which receives the second voltage, and a gate terminal which receives the comparison result signal.
LEE et al (US 2017/0148407 A) teach a display device comprises: a timing controller that is turned on to a floating state by a first logic voltage and, after a switching period, switches from the floating state to a normal operating state based on a reset signal to generate timing control signals; a level shifter configured to receive the first logic voltage and a second logic voltage and level-shift the timing control signals to the second logic voltage; and an output enable signal control part that outputs an output enable signal at enable level LOW or disable level HIGH, in synchronization with the reset signal, wherein, during the switching period, the level shifter receives the output enable signal at the disable level HIGH and does not level-shift the timing control signals.
CHOI (CN 1280780 C) teaches a timing controller of reset circuit comprises a transistor, said transistor comprises emitter, base electrode connected with the first node and the second node is connected with the collector of the third node is connected, applying a digital input voltage on the first node (DVCC); a first resistor connected between the first and second node connected with the second resistor between the second node and the fourth node, the fourth node is grounded; a third resistor connected between the third and fourth node; a fourth resistor connected between the third node and the fifth node; the fifth node is connected with input end of the timing controller, and a capacitor whose first electrode is connected to the fifth node, a second electrode connected to the ground.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693